Title: To James Madison from William Jones, [18–20 May] 1813
From: Jones, William
To: Madison, James


[18–20 May 1813]
Extract from a letter of Capt. Sinclair dated Norfolk. May 16. 1813.
I was yesterday evening at the Capes—where there were 4–74s. 5 Frigates—1 Ship, apparently a merchantman—2 Brigs of War—and armed Schooners, making in all 22 Sail. They are moored, forming a line up the Bay Channel and also a line across the Channel to Hampton Roads—just at the tail of the Horse shoe. These are the Squadron which have come down the Bay—four deserters who came from them two nights ago, inform us that there are two Frigates and some small Vessels yet up the Chesapeake.

The foregoing was received by this mornings mail.
W J
